Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
December 21, 2004









 
Petition for Writ of Mandamus Dismissed and Memorandum
Opinion filed December 23, 2004.
 
 
 
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00628-CV
____________
 
IN RE BITUMINOUS CASUALTY CO., Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On June 30, 2004, relator filed a petition for
writ of mandamus in this Court.  See Tex. Gov’t. Code Ann. § 22.221 (Vernon
2004); see also Tex. R. App. P. 52.  Relator complained of the trial court’s denial
of its motion for severance and abatement. 
On July 22, 2004, this court issued an order staying the actual trial
below, but not the case as a whole. 
Since relator filed its petition for writ of mandamus, the trial court’s
disposition on several motions for summary judgment and a motion to reconsider
has made the petition for writ of mandamus moot. 
On December 8, 2004, relator supplemented its record on
mandamus and filed an unopposed motion to withdraw or dismiss the petition for
writ of mandamus and to lift stay.  




We grant relator’s
motion.  We dismiss the petition for writ
of mandamus as moot.  We vacate this
court’s July 22, 2004 stay order. 
PER CURIAM
Petition Denied and Memorandum
Opinion filed December 21, 2004.
Panel consists of Justices Yates,
Anderson, and Hudson.